COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-174-CV
 
 
SEPTODONT,
INC. AND DEPROCO, INC.                                APPELLANTS
 
                                                   V.
 
BARBARA
A. PEPE AND OWNEY PEPE                                     APPELLEES
 
                                               ----------
             FROM
THE 17th DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AJoint
Motion To Dismiss The Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
PER CURIAM
PANEL D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 




DELIVERED:  August 3, 2006




[1]See Tex. R. App. P. 47.4.